PER CURIAM.
The Supreme Court of the United States granted certiorari to review our decision in Gibson v. Florida Legislative Investigation Committee, 126 So.2d 129. Our decision affirming a contempt judgment against petitioner Gibson was reversed by the Supreme Court of the United States. Gibson v. Florida Legislative Investigation Committee, 372 U.S. 539, 83 S.Ct. 889, 9 L.Ed.2d 929.
We now have no alternative to abiding by the decision and judgment of the Supreme Court of the United States. Therefore, pursuant to that decision and judgment the order of the Circuit Court of Leon County Florida, adjudging the petitioner to be in contempt is hereby reversed.
It is so ordered.
ROBERTS, C. J., and TERRELL, THOMAS, DREW, THORNAL, O’CON-NELL and HOBSON (Ret.), JJ., concur.